UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4434


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEPHEN MICHAEL HOPKINS,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:11-cr-00178-1)


Submitted:   January 7, 2014                 Decided:   April 23, 2014


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Courtenay Craig, CRAIG LAW OFFICE, Huntington, West Virginia,
for Appellant.   R. Booth Goodwin II, United States Attorney,
Monica D. Coleman, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A grand jury charged Stephen Michael Hopkins with aiding

and abetting the possession of heroin with intent to distribute,

in   violation        of     21   U.S.C.         § 841(a)(1)        and   18        U.S.C.    § 2.

Hopkins       pleaded       guilty         and   was     sentenced        to        151   months’

imprisonment.           He    now      appeals        from    a     district        court     order

denying       his     motion      to        suppress         the    heroin      and       related

contraband, which police found in a car driven by Hopkins.

       The district court concluded that the evidence should not

be suppressed because the officers had reasonable suspicion to

perform      a   Terry * stop         of    the car.          The    district        court     also

determined that Hopkins was precluded from seeking to suppress

the evidence because he abandoned the car.                            We agree and affirm

the judgment of the district court.



                                                 I.

       On     appeal       from   a        criminal     conviction,        we        recite    the

relevant facts in the light most favorable to the government.

United States v. Smith, 701 F.3d 1002, 1004 (4th Cir. 2012).

                                                 A.

       At approximately 9:14 p.m. on March 16, 2011, Charleston,

West       Virginia    police     officers        were       dispatched        to    a    possible

       *
           Terry v. Ohio, 392 U.S. 1 (1968).



                                                  2
burglary in progress.          Officer Daniel Goffreda arrived first on

the scene and noticed a car parked in front of the residence

with the engine still running.                   Goffreda observed that there

were two people in the car, one in the driver’s seat, and the

other in the back seat behind the driver.                        The configuration

struck Goffreda as “questionable,” J.A. 95, so he decided to

speak with the men.

     Goffreda       spoke    primarily     with    Hopkins,      the   driver.        In

response     to    Goffreda’s       request      for    identification,          Hopkins

provided    an     identification      card      bearing   the    name      of    Tyrone

Kimbrough.        Goffreda informed the men of the possible burglary.

Hopkins    claimed    that    he    and    his   passenger     were    in    the    area

because they were “girl watching.”                 J.A. 83.       Goffreda thought

this response was unusual considering it was nearly 9:30 p.m. in

a quiet residential area.

     Officer Charles Whittington also responded to the burglary

call.     Whittington heard Goffreda ask Hopkins to turn off the

engine and step out of the car.                Hopkins turned off the engine,

but then quickly restarted the car.                At this point, Whittington

directed    Hopkins    to    step    out    of    the   car.      Hopkins        instead

reached for the car’s gear shift, which prompted Whittington to

reach inside the car in an unsuccessful attempt to disable it.

Moments later, Hopkins sped away.



                                           3
       The officers pursued Hopkins for less than a mile before

Hopkins lost control of the car, crashed into a tree, and fled

on foot.     As he ran from the car, Hopkins left the key in the

ignition and the doors open.        Two officers chased and eventually

apprehended Hopkins.

       A subsequent search of the car uncovered two cell phones,

an   empty   gun   holster,   and   a    plastic    grocery   bag    containing

money, marijuana, and heroin.

                                        B.

       Hopkins moved to suppress the evidence found inside the

car.     The district court denied Hopkins’ motion to suppress,

concluding that the “routine encounter . . . ripen[ed] into one

that gave rise to the reasonable suspicion necessary for a Terry

stop.”     J.A. 194.    As a result, the officers were permitted to

take the necessary steps to effectuate a stop.

       The district court also reasoned that Hopkins was precluded

from     seeking   to   suppress    the       evidence   seized     because   he

forfeited his reasonable expectation of privacy in the car and

its contents when he voluntarily abandoned it.

                                        II.

       In reviewing the district court’s ruling on a motion to

suppress, we review its factual findings for clear error and its

legal conclusions de novo.          United States v. McGee, 736 F.3d
263, 269 (4th Cir. 2013), cert. denied, 2014 WL 713333 (2014).

                                        4
     After     carefully      reviewing       the   briefs,      record,    and   legal

authorities, we conclude that the district court’s analysis was

substantially correct.          See United States v. Hopkins, No. 2:11-

00178, 2013 WL 125666 (S.D.W. Va. Jan. 9, 2013).                           As did the

district court, we conclude that the officers had reasonable

suspicion to initiate a Terry stop.                 Moreover, when Hopkins fled

from the police, he abandoned the car, thereby forfeiting any

privacy interest in the car or its contents.                      See United States

v.   Kirlew,     291     F.    App'x      536,      538-39        (4th    Cir.    2008)

(unpublished) (holding that the defendant abandoned the car he

was driving, thus relinquishing any reasonable expectation of

privacy to the contents of the car, when he jumped out of the

still-moving car and fled on foot during a high speed chase with

police).

     Accordingly, we affirm the district court’s judgment.                           We

dispense     with     oral    argument     because         the    facts    and    legal

contentions     are    adequately   presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          5